t c memo united_states tax_court jo ann snodgrass petitioner v commissioner of internal revenue respondent docket no 27515-13l filed date jo ann snodgrass pro_se natasha v chevalier for respondent memorandum opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s notice_of_intent_to_levy to collect petitioner’s unpaid federal_income_tax liabilities for and the subject years background this case was submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time she filed her petition from to petitioner lived pincite 23d st lubbock texas address petitioner received dollar_figure of taxable wages and dollar_figure of self- employment income in dollar_figure of taxable wages and dollar_figure of self- employment income in dollar_figure of taxable wages and dollar_figure of nonemployee compensation in dollar_figure of taxable wages dollar_figure of taxable pension distributions and dollar_figure of nonemployee compensation in and dollar_figure of nonemployee compensation and dollar_figure of capital_gains in she failed to file a federal_income_tax return for any of these years respondent’s records also show that she had not filed a return since nor did she file a return for or because petitioner failed to file a return for any of the subject years respondent prepared substitutes for returns under sec_6020 on date respondent sent by certified mail notices of deficiency for tax years unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure and to petitioner pincite 23d st lubbock texas address the administrative record includes substitute u s postal service usps forms certified mailing list for and both show the address list the number of pieces mailed and include a usps date stamp and a signature by the receiving postmaster the notices of deficiency were returned to respondent as unclaimed on november october and date respondent sent by certified mail notices of deficiency for tax years and respectively to petitioner at the address the substitute forms for and all show the address list the number of pieces mailed and include a usps date stamp but no signature by the receiving postmaster the certified mail article number on each substitute form_3877 matches the certified mail article number shown on the corresponding notice_of_deficiency the notice_of_deficiency for was returned to respondent as unclaimed and the notices of deficiency for and were returned as undeliverable envelopes stamped by the usps as unclaimed or undeliverable are included in the record as attachments to the corresponding notice_of_deficiency the envelopes do not bear an address but rather have windows through which the address on the notice would be viewable petitioner did not file a petition with the court challenging any of the five notices of deficiency the administrative record also includes respondent’s automated substitute for return account transcript asfr transcript for petitioner and the inoles transcript for petitioner both transcripts reflect the address for petitioner on the date the notices of deficiency for and were mailed the asfr transcript also shows that forms w-2 wage and tax statement a form misc miscellaneous income and a form 1099-c cancellation of debt were sent to petitioner at the address as well as at a university avenue address the inoles transcript also shows that a form 1099-misc was sent to petitioner at both of these addresses the asfr transcript and the inoles transcript reflect the address for petitioner on the dates that the notices of deficiency for and were mailed the administrative record does not indicate how respondent learned about the address or the address nor did petitioner offer any evidence showing that she advised respondent of her address at any time before her correspondence with respondent as part of the collection actions in issue here on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to her unpaid tax liabilities for and pincite 70th st lubbock texas the address she indicated on her petition on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing petitioner requested a face-to-face hearing and alleged that she did not believe she was liable for the assessed tax never had a chance to challenge the liability and if determined liable would like to discuss collection alternatives on date settlement officer avalos so avalos sent petitioner a letter scheduling a telephonic conference for date and requesting that she submit financial information and past-due tax returns for through past-due returns the letter advised petitioner that she might not be able to challenge her underlying liabilities but offered her an opportunity to file returns for the subject years there followed a series of exchanges in which petitioner ignored so avalos’ requests for information reiterated her position that she never received the notices of deficiency asked for proof of her liabilities asked for a copy of the internal_revenue_service irs rules governing the administrative hearing and requested a face-to-face hearing so avalos explained that petitioner did not qualify for a face-to-face hearing because she was not in compliance with her tax_return filing obligations and had not provided requested financial information and so avalos repeated the requests for the financial information and past-due returns petitioner did not call at the scheduled time for the telephonic conference on date respondent’s case activity report reflects that so avalos checked irs records for petitioner’s address of record at the time the notices of deficiency were mailed and erroneously states that all of the notices of deficiency were mailed to the address on date respondent issued to petitioner a notice_of_determination upholding respondent’s proposed levy to collect her income_tax liabilities for the subject years this initial notice_of_determination also erroneously states that all five notices of deficiency were sent to petitioner at the address petitioner timely petitioned the court for redetermination because she claims that she had not received the notices of deficiency and the administrative record did not specify what documents so avalos reviewed to verify that the notices of deficiency were properly mailed the parties jointly moved that the case be remanded to the appeals_office and we remanded the case as part of the remand on date so avalos sent petitioner a letter mistakenly dated date that scheduled a telephonic supplemental hearing for date and again requested financial information and past- due returns so avalos also obtained copies of the substitute forms for all of the subject years on date petitioner again requested a face-to-face hearing and refused to provide any of the requested information until respondent proved that the notices of deficiency were issued petitioner again failed to call so avalos for the scheduled hearing on date on date so avalos sent petitioner another letter with copies of the notices of deficiency the letter explained that the notices of deficiency were sent to the address of record at the time they were issued and reiterated that to receive a face-to-face hearing petitioner had to be in compliance with her tax_return filing obligations and provide financial information the letter again requested the financial information and past-due returns petitioner responded by letter date in her letter petitioner claimed that the notices of deficiency were incomplete and were not sent to the correct address and that there was no proof of mailing she requested that the tax be abated and asked that the case be transferred to an appeals officer in texas so avalos was in california she never provided the financial information or the past-due returns on date so avalos issued a supplemental notice_of_determination supplemental notice upholding the proposed levy the supplemental notice repeated that our records indicate all required notices were issued to your address of record at the time they were mailed the supplemental notice also recited the documents reviewed to confirm that notice_and_demand requirements were met including the notices of deficiency and the substitute forms for all five subject years showing that the notices of deficiency were mailed to petitioner’s last_known_address of record along with the envelopes showing the notices of deficiency were returned as unclaimed or undeliverable this supplemental notice accurately recited the addresses used on the five notices of deficiency the address for and and the address for and discussion petitioner claims that she did not receive a notice_of_deficiency for any of the subject years or otherwise have a prior opportunity to contest her underlying liabilities and that she properly raised the issue of her underlying liabilities with so avalos for the first time on brief petitioner also claims that respondent’s substitute forms contained irregularities petitioner did not dispute what was in the administrative record where the validity of the underlying tax_liability is in issue the court reviews the commissioner’s determination de novo 114_tc_176 when as here the irs prepares a substitute for return pursuant to sec_6020 the taxpayer may raise her liability in an administrative hearing if she did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest the liability see sec_6320 sec_6330 see also 114_tc_604 but this court considers a taxpayer’s challenge to her underlying liability in a collection action case only if she properly raised that challenge at her administrative hearing 129_tc_107 see sec_301 f q a-f3 f q a-f3 proced admin regs an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by the settlement officer or if she requests consideration but fails to present any evidence after being given a reasonable opportunity to do so giamelli v commissioner t c pincite see mcrae v commissioner tcmemo_2015_132 at holding that the taxpayer failed to explicitly contest his underlying liability during the administrative hearing and failed to provide any evidence concerning his liability see also zook v commissioner tcmemo_2013_128 at holding that the taxpayer failed to properly raise her underlying liabilities when she failed to provide any documentation of the underlying liabilities and asserted frivolous arguments the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate con- cern that any collection action be no more intrusive than necessary sec_6330 c where the validity of the underlying tax_liability is not properly at issue the court will review the settlement officer’s administrative determination on the issues above for abuse_of_discretion sego v commissioner t c pincite i last_known_address as part of the settlement officer’s determination she must verify that a valid notice_of_deficiency was issued to the taxpayer at the taxpayer’s last_known_address sec_6330 134_tc_1 131_tc_197 petitioner’s first argument is that the notices of deficiency for and are invalid because they were not sent to her last_known_address as required by sec_6212 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial the notice is valid see eg 724_f2d_808 9th cir sec_301_6212-2 proced admin regs defines the taxpayer’s last_known_address as the address on the taxpayer’s most recently filed and properly processed return unless the irs has been given clear and concise notification of a different address sec_301_6212-2 proced admin regs provides that the irs will update a taxpayer’s address of record on the basis of data accumulated and maintained in the usps national change_of address ncoa database see also revproc_2001_18 sec_2 2001_1_cb_708 superseded by revproc_2010_16 sec_3 2010_19_irb_664 which also provides the same rule the address in the ncoa database is the last_known_address for the taxpayer unless and until the taxpayer files and the irs processes a federal_income_tax return with an address different from the address in the ncoa database or gives clear and concise notification of a different address sec_301_6212-2 and b proced admin regs we also have held that the irs was justified in believing that a notice_of_deficiency was mailed to the correct address and that the taxpayer simply failed to claim the notice_of_deficiency when the notice_of_deficiency was returned to the irs marked unclaimed and there was no evidence in the record that the irs was aware either before or immediately after the mailing of a notice_of_deficiency that the address of record was not correct see thomas v commissioner tcmemo_1998_438 aff’d without published opinion 194_f3d_1305 4th cir conversely the irs was found to have failed to exercise reasonable diligence by sending a notice_of_deficiency to an address from which prior correspondence was returned as undeliverable see 625_f3d_254 5th cir petitioner offered no evidence that she gave clear and concise notification of any address other than that used by respondent and she did not file a return for any_tax year after she offered no evidence that she notified respondent of any address other than the one shown in respondent’s asfr transcript and inoles transcript and used on the notices of deficiency for and on the date these notices were mailed she offered no evidence that she updated the ncoa database the record shows that the notices of deficiency issued for and were returned to the irs as unclaimed rather than undelivered as evidenced by the usps stamp on both envelopes therefore we hold that respondent was justified in believing the notices of deficiency were sent to the correct address and that respondent exercised reasonable diligence in determining that these notices were mailed to petitioner at her last_known_address see arroyo v commissioner tcmemo_2013_112 while the administrative record shows that the original notice_of_determination erroneously stated that all the notices of deficiency were mailed to petitioner at the address that error was corrected later and the supplemental notice informed her that respondent’s records showed that the and notices of deficiency were mailed to her at her last_known_address of record we therefore find no abuse_of_discretion in so avalos’ verification on remand as to the mailing of these notices of deficiency to petitioner’s last_known_address ii mailing irregularities petitioner also argues that the notices of deficiency for and are not valid because they were not properly mailed alleging defects in the substitute forms and citing 94_tc_82 where as here a taxpayer identifies an irregularity in the assessment procedure the settlement officer cannot rely solely on tax transcripts to verify that a notice_of_deficiency has been sent see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity ’ alteration in original instead the settlement officer is directed to examine underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see id quoting chief_counsel notice cc-2006-19 date schlegel v commissioner tcmemo_2016_90 at marlow v commissioner tcmemo_2010_113 wl at n casey v commissioner tcmemo_2009_131 petitioner argues that respondent is not entitled to a presumption of official regularity see eg hoyle v commissioner t c pincite because the substitute forms for tax years and are not signed by the receiving usps employee and are not signed or initialed by the irs employees who issued the notices of deficiency we need not consider petitioner’s objection because we have actual evidence of mailing see coleman v commissioner t c pincite see also portwine v commissioner tcmemo_2015_29 aff’d f app’x wl 10th cir date massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir wheat v commissioner tcmemo_1992_268 wl at petitioner argues that this evidence does not establish that the notices of deficiency were mailed to her last_known_address because the notices were returned to respondent as either unclaimed or undelivered we disagree the returned envelopes show that the notices of deficiency were delivered to the usps for mailing petitioner stipulated that the address shown on the notices of deficiency and on the substitute forms for and was her correct address on the dates the notices of deficiency for those years were mailed in bobbs v commissioner tcmemo_2005_272 wl we found that a form_3877 that had a usps date stamp and an address that the taxpayer did not challenge established by a preponderance_of_the_evidence that the notice_of_deficiency was mailed to the taxpayer’s last_known_address id wl at we conclude that the dated copies of the notices of deficiency and the returned envelopes combined with the substitute forms bearing matching certified mail article numbers are sufficient to show that the notices of deficiency for and were mailed to petitioner at her last_known_address the supplemental notice_of_determination referred to these documents as part of so avalos’ verification review consequently we hold that so avalos properly verified pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met iii right to challenge underlying liabilities if we assume that petitioner never received the notices of deficiency for any of the subject years as she claims she would be entitled to challenge her underlying liabilities the administrative record shows that so avalos did give her that opportunity asking her to submit tax returns for the subject years petitioner did not do so petitioner’s failure to present evidence as to her correct liabilities such as tax returns for the subject years or provide requested financial information amount to a failure properly to raise the issue of her underlying liabilities at the administrative hearing see mcrae v commissioner tcmemo_2015_132 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs because petitioner failed to raise her underlying liabilities properly in her administrative hearing with so avalos she is not entitled to do so now because her underlying liabilities are not properly before us we review so avalos’ determination for abuse_of_discretion only see goza v commissioner t c pincite caudle v commissioner tcmemo_2014_196 aff’d 603_fedappx_220 4th cir sec_301_6320-1 q a-f3 f q a-f3 proced admin regs iv compliance with tax_return filing obligations at the administrative hearing a taxpayer is expected to provide relevant information requested by the settlement officer for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs petitioner refused to participate in the scheduled telephonic hearing and failed to submit the financial information and past-due returns requested by so avalos petitioner was not in compliance with her federal_income_tax return petitioner did not argue in her petition or in her brief that so avalos abused her discretion by denying petitioner’s request for a face-to-face hearing continued filing obligations nor did she present any collection alternatives a settlement officer does not abuse her discretion when she declines to consider a collection alternative under these circumstances see huntress v commissioner tcmemo_2009_161 holding no abuse_of_discretion when the settlement officer rejects collection alternatives where the taxpayer offered none failed to provide financial information and was not current with filing and payment obligations lance v commissioner tcmemo_2009_129 holding no abuse_of_discretion when taxpayer fails to provide financial information sec_301_6330-1 q a-d8 proced admin regs once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail herself of it the commissioner may proceed to make a determination based on the case file as was done here see oropeza v commissioner tcmemo_2008_94 upholding a determination based on the case file where the taxpayer refused to participate in an administrative hearing either in person or by telephone aff’d 402_fedappx_221 9th cir sec_301_6330-1 q a- continued and to audio record the hearing in any event our review of the administrative record confirms no abuse_of_discretion here 127_tc_219 see eg zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir d7 and q a-d8 f q a-f4 proced admin regs our review of the record reveals no abuse_of_discretion here v sec_6673 penalty finally we warned petitioner in our order dated date that she appeared to be taking positions that we have deemed frivolous or groundless or intended for delay we advised her that sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous and groundless arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay sec_6673 notwithstanding her disavowal of any frivolous arguments that appears to us to be the case here because this is petitioner’s first case before the court we will not impose a penalty but she may expect a penalty in a future case if she persists in maintaining the same frivolous and meritless positions despite our warning conclusion after review of the entire administrative record the court concludes that so avalos satisfied the verification requirements of sec_6330 and she did not abuse her discretion in sustaining the notice_of_intent_to_levy any contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
